Per Curiam.
The State’s evidence, which includes (1) the unequivocal direct testimony of Buchanan and testimony corroborative thereof, and (2) evidence as to circumstances under which offi*430cers found Buchanan and defendant in a parked car on a public highway, was amply sufficient to support the verdict. Hence, the motions for judgment as in case of nonsuit were properly overruled.
Defendant did not testify. Defendant offered evidence which, he contended, tended to show Buchanan was not a credible witness.
At trial, defendant was represented by able and experienced counsel. On this appeal, his counsel has overlooked no contention that might be made in defendant’s behalf. However, the ¡ assignments do not disclose prejudicial error or present questions of sufficient substance to warrant detailed discussion. Hence, the verdict and judgment will not be disturbed.
No error.